United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0947
Issued: October 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2019 appellant, through counsel, filed a timely appeal from a February 27,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish total disability for
the period March 26 to July 6, 2018 causally related to his accepted June 8, 2017 employment
injury.
FACTUAL HISTORY
On June 26, 2017 appellant, then a 52-year-old computer program analyst, filed a traumatic
injury claim (Form CA-1) alleging that on June 8, 2017 he tripped over the caster of his chair as
he stood up from his desk, causing him to fall to the floor on his right hip while in the performance
of duty. He noted that preexisting multiple sclerosis made him prone to falling. Appellant did not
stop work at the time of injury. OWCP accepted that he sustained trochanteric bursitis of the right
hip.
Dr. Ha Minh Hoang, an attending orthopedic surgeon, administered a series of
corticosteroid injections to the right hip in November 2017. In an attending physician’s report
(Form OWCP-20) dated December 8, 2017, she diagnosed right trochanteric bursitis and a flareup of right hip osteoarthritis due to the June 8, 2017 employment injury. Dr. Hoang subsequently
submitted follow-up reports diagnosing right hip pain.
Appellant stopped work on February 2, 2018.
In a report dated March 6, 2018, Dr. Robert A. Morgan, a Board-certified orthopedic
surgeon, diagnosed right hip arthritis, left-sided sciatica, cervical stenosis, and unspecified
dysphagia. He held appellant off work.
On March 29, 2018 appellant claimed wage-loss compensation (Form CA-7) for the period
March 26 to 30, 2018. He thereafter filed additional claims for ongoing wage-loss compensation.
In an April 12, 2018 report, Dr. Morgan opined that the accepted right trochanteric bursitis
“led to posture and gait alterations causing [appellant’s] lumbar spine to become symptomatic. ”
As appellant was no longer symptomatic, Dr. Morgan did not recommend lumbar surgery. He
prescribed physical therapy.
In a development letter dated May 11, 2018, OWCP informed appellant that the evidence
submitted was insufficient to establish his claim for wage-loss compensation commencing
March 26, 2018. It advised him of deficiencies in the claim and the factual and medical evidence
needed. OWCP afforded appellant 30 days to respond.
In a June 21, 2018 report, Dr. Hoang held appellant off work due to right hip pain and
tendinopathy of the right gluteus medius, related to the accepted employment injury.
Appellant continued to file claims for wage-loss compensation (Form CA-7) through
July 6, 2018.
By decision dated July 11, 2018, OWCP denied appellant’s claim for wage-loss
compensation for the period March 26 through July 6, 2018 as the medical evidence of record was
2

insufficient to establish disability from work for the claimed period due to his accepted
employment injury.
On July 16, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. During the hearing held on
December 13, 2018 appellant asserted that his cervical and lumbar conditions were asymptomatic
prior to the June 8, 2017 employment injury. He submitted additional evidence.
In a July 13, 2018 report, Dr. Hoang noted that appellant had been unable to work due to
lumbar issues unrelated to the June 8, 2017 employment injury. In an August 2, 2018 report, she
returned him to full-duty work.
By decision dated February 27, 2019, an OWCP hearing representative affirmed the
July 11, 2018 decision, finding that the medical evidence of record was insufficient to establish
disability from work for the claimed period due to the accepted June 8, 2017 employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.4 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.5 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.6
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.7
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of causal relationship.
The opinion of the physician must be based on a complete factual and medical background of the

3

Id.

4

See D.W., Docket No. 18-0644 (issued November 15, 2018); Amelia S. Jefferson, 57 ECAB 183 (2005).

5

Id.

6

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

7

Id.

8

R.H., Docket No. 18-1382 (issued February 14, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale.9
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish total disability
for the period March 26 through July 6, 2018 causally related to his accepted employment injury.
In support of his claim for total disability, appellant submitted a series of reports from
Dr. Morgan, who held appellant off work beginning March 6, 2018. Dr. Morgan opined in his
April 12, 2018 report that the accepted right trochanteric bursitis led to gait alteration that
aggravated appellant’s lumbar condition. However, he did not specifically address how the
accepted condition caused or contributed to the claimed period of disability. The Board has held
that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition or disability is of no probative value on the issue of causal relationship.11 Without a
specific opinion as to how the June 8, 2017 employment injury had caused the claimed period of
disability, the opinions expressed by Dr. Morgan are insufficient to establish the claim for total
disability.12
Similarly, Dr. Hoang held appellant off work as of June 21, 2018 due to right hip pain and
tendinopathy of the right gluteus medius which she attributed to the accepted employment injury.
She also opined in a July 13, 2018 report that he had been disabled from work due to
nonoccupational lumbar conditions. As Dr. Hoang did not relate appellant’s disability to the
accepted right trochanteric bursitis, her reports are insufficient to meet his burden of proof.13
The issue of disability from work can only be resolved by competent medical evidence. 14
Drs. Morgan and Hoang failed to provide a rationalized medical opinion explaining how
appellant’s inability to work from March 26 to July 6, 2018 resulted from the accepted
employment injury. As such, the Board finds that appellant has not met his burden of proof.15

9

C.B., Docket No. 18-0633 (issued November 16, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).
10

A.T., Docket No. 19-0410 (issued August 2019); see B.K., Docket No. 18-0386 (issued September 14, 2018).

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

Id.

13

J.D., Docket No. 18-1533 (issued February 27, 2019).

14

A.T., supra note 10; R.C., 59 ECAB 546 (2008).

15

A.T., id.

4

On appeal counsel contends that OWCP did not accord due deference to appellant’s
attending physicians and applied an improper standard of causation. For the reasons set forth
herein, appellant has not met his burden of proof to establish total disability for the claimed period
as causally related to the accepted June 8, 2017 employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
for the period March 26 to July 6, 2018, causally related to his accepted June 8, 2017 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 9, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

